DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-40 are under examination.
Claim Objections
Claims 24 and objected to because of the following informalities:  
In claim 24, “computing system” should read “computing device” for clarity.
In claim 27, “computing system” should read “computing device” for clarity.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 8 and 15 recite the phrase "unspecified" in line 5 (cl.8) and in line 4 (cl.15).  The metes and bounds of the claim are rendered indefinite by the phrase. The recitation of the phrase "unspecified omitted factors" does not clearly define such factors in the claimed process.  As such one would not be apprised of the factors that would be required by the process or which factors should be included/omitted. Thus, the phrase  "unspecified omitted factors” renders the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): Yes, the claims recite processes, apparatus, and computer program products.
With respect to step (2A)(1) The claims recite an abstract idea of a logistic regression model that uses an equation. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claims 1, 8, and 15 include:
 “a logistic regression model that uses an equation”.
	Mental processes recited in claims 1, 8, and 15 include:
“the input values are combined linearly using the coefficient values to predict an output value”.
Natural law embraced by claims 1, 8, 15, 21, 28, and 35:
“measured levels of two or more biomarkers in a sample obtained from a subject” 

	Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1, 8, and 15 recites the additional element that is not an abstract idea: “input values comprising measured levels of two or more biomarkers in a sample obtained from a subject without knowledge of an ovarian mass or tumor in the subject” which is a data gathering step. Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))

	Claims 1, 8, and 15 recites an additional element that is not an abstract idea: “output value is a differentiator between subjects that will develop ovarian cancer and subjects that will not develop ovarian cancer”.
	This element does not implement the abstract idea.  Combining the elements with the abstract idea neither limits the structure of the “non-transitory machine-readable storage medium of claims 1, 8, 28, and 35 and computing device of claims 21 and 35”, nor does it impose any limitations on how the abstract idea is performed.  Hence, its inclusion in the claim only generally links the abstract idea to a highly generic technological environment. (see MPEP 2106.05(h)).
	Claims 1, 8, 21, 28, and 35 also recites the additional non-abstract element of “non-transitory machine-readable storage medium and one or more processors of claims 1, 8, 28, and 35 and computing device of claims 21 and 35” of a computer system.
	The claims do not describe any specific computational steps by which the “non-transitory machine-readable storage medium of claims 1, 8, 28, and 35 and computing device of claims 21 and 35” performs or carries out the judicial exception, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-7 of claim 1 have been analyzed with respect to 2A-2.  Dependent claims 2-7 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 2-7 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  Dependent claims 2-7 are directed to additional computer limitations. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to dependent claims 9-14 of claim 8 and dependent claims 16-20 of claim 15: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Bertenshaw et al (2012), Pepe et al (2001), and Sompolska-Rzechuła et al (2014), discloses the following elements equivalent to the claimed data gathering steps.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1, 8, and 15: the additional limitations of “input values comprising measured levels of two or more biomarkers in a sample obtained from a subject without knowledge of an ovarian mass or tumor in the subject” fails to rise to significantly more than the judicial exception.  Bertenshaw et al (2012), Pepe et al (2001), and Sompolska-Rzechuła et al (2014) discloses collecting samples from subjects, measuring biomarkers levels, and assessing subjects’ risk to developing cancer from the data. Therefore, the element of collecting samples from subjects, measuring biomarkers levels, and assessing subjects’ risk to developing cancer are routine, well understood and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not effect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claims 1, 8, 21, 28, and 35: non-transitory machine-readable storage medium of claims 1, 8, 28, and 35 and computing device of claims 21 and 35 are computer related elements and are part of a general-purpose computer system do not rise to the level of significantly more than the judicial exception.  Bertenshaw et al (2012) disclose computer systems or computing elements which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-7, 9-14, 16-20, 22-27, 29-34, and 36-40 have been analyzed with respect to step 2B. Dependent claims 2-7, 9-14, 16-20, 22-27, 29-34, and 36-40 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 2-7, 9-14, 16-20, 22-27, 29-34, and 36-40 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception as they are extra-solution activity. Dependent claims 2-7, 9-14, 16-20, 22-27, 29-34, and 36-40 relate to additional computer components discussed above which can be met by a general-purpose computer system.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the collection or generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general-purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 21, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bertenshaw et al. (WO 2012/115820 A2, published 08/30/2012) in view of Hsu et al. (Statist. Med. 2007; 26:1567–1578, Published 2006).
Regarding claims 1, 21, 28 and 35, Bertenshaw teaches a variety of methods for predicting, evaluating, diagnosing, and monitoring cancer, particularly ovarian cancer (Page 3, Lines 19-22). By measuring expression levels of certain biomarkers, ovarian cancer status of a subject can be predicted (Page 3, Lines 19-22). Samples containing the biomarkers are taken from patients having human cancer as compared to a comparable sample taken from control subjects (e.g., a person with a negative diagnosis or undetectable cancer, normal or healthy subject) (Page 16, Lines 26-28). The types of biomarkers measured from the samples include CA-125 and HE4 and one or more biomarkers selected from the group consisting of IL-2 receptor alpha (IL-2Ra), Alpha-1-Antitrypsin (AAT), C- Reactive Protein (CRP), YKL-40, Cellular Fibronectin (cFib), prostasin, Tissue Inhibitor of Metalloproteinases 1 (TIMP-1 ), IL-8, IL-6, Vascular Endothelial Growth Factor B (VEGF-B), Matrix Metalloproteinase-7 (MMP-7), calprotectin, Insulin-like Growth Factor-Binding Protein 2 (IGFBP-2), Lectin-Like Oxidized LDL Receptor 1 (LOX-I), neuropilin-1, TNFR2, and MPIF-1 in a sample of a biological fluid obtained from the subject (Page 3, Lines 27- Page 4, Lines 1-6). Expression level measurements are then correlated with ovarian cancer status (Page 4, Line 6).  
Bertenshaw also teaches that evaluation of the biomarkers is made by a method selected from the group consisting of: logistic regression, look-up tables, decision tree, support vector machine, cluster analysis, neighbor analysis, genetic algorithm, Bayesian and non-Bayesian approaches, and the like (Page 6, Lines 26-29). Additionally, a written or electronic report of the prediction of ovarian cancer and, optionally, the report includes a prediction as to the presence or absence or likelihood of ovarian cancer in the subject or the stratified risk of ovarian cancer for the subject, optionally by stage of cancer (Page 7, Lines 1-5).
Bertenshaw further teaches a method of predicting the ovarian cancer status of a subject which comprises the steps of: determining the concentration of CA-125 and HE4 in a sample of a biological fluid from the subject and the age of the subject (collectively, the "biomarkers") and evaluating the biomarkers, wherein a change in the level or evaluation of the biomarkers, as compared with a control group of patients who do not have ovarian cancer, predicts that the subject has ovarian cancer (Page 6, Paragraph 2, Lines 4-15). Another method comprises the evaluation of a subject's menopausal status of the subject as being either post-menopausal or not post-menopausal, and the concentrations of CA15-3 and CA72-4 in a sample of a biological fluid from the subject (Page 6, Paragraph 2, Lines 4-15).
Bertenshaw further teaches that a variety of algorithms may be used to measure or determine the levels of expression of the analytes or biomarkers (Page 56, Lines 6-9). It is generally contemplated that such algorithms will be capable of measuring analyte levels beyond the measurement of simple cut-off values (Page 56, Lines 9-10). While there are many very sophisticated algorithms that calculate the probability of an unknown sample being a cancer, a simple logistic regression model typically works quite well for building a diagnostic model based on the measurement of a few markers (preferably less than about five) (Page 56, Lines 17-20). There are also many options regarding which software can be use - both commercial and free (and open source) packages (Page 56, Lines 21-22). The training of a logistic model consists of separating the samples into cases and controls and then use the software chosen to optimize the regression coefficients, one for each marker, plus one bias parameter, so as to maximize the likelihood of the logistic model applied to the training data (Page 56, Lines 23-26). Once trained, the set of regression coefficients defines the logistic model (Page 56, Lines 27-28). This type of diagnostic model can be used to predict the probability of any new samples being identified as a case or control, by plugging the levels of the biomarkers into the logistic equation (Page 56, Lines 28-30). Furthermore, a Receiver Operating Characteristic (ROC) can also be constructed by computing the sensitivities and specificities as the cutoff value of the computed probability varies from O to 1 (Page 56, Lines 30- Page 57, Lines 1-2). After computation, the Logistic Function yields a value between (0.0 and 1.0) (Page 58, Lines 2-7). In a typical application, a cutoff of 0.5 is used to differentiate between the controls and the cases (Page 58, Lines 2-7). Thus, a sample with a score that is > 0.5 would be called a case, while a sample with a score that is <= 0.5 would be called a control. In some applications of the diagnostic process, other cutoff values (for example, 0.65) are used (Page 58, Lines 2-7). 
Bertenshaw further teaches that the predictive or diagnostic model based on the expression levels of the biomarkers may be in the form of software code, computer readable format or in the form of written instructions for evaluating the relative expression of the biomarkers (Page 12, Lines 6-9).
	Bertenshaw does not teach coefficient values that take into consideration a time to diagnosis variable.
Hsu teaches a logistic regression model for used to estimate recurrence rate of adenomas. Hsu modified the logistic regression by using an ad hoc weight function to incorporate the lengths of follow-up into estimation of recurrence of colorectal adenomas at the end of the trial in which the weight is simply a function of follow-up length (Page 1568, Paragraph 4). Hsu mentions that the logistic regression simply uses the binary outcome (recurrence status) data to estimate recurrence rate (Page 1569, Paragraph 4). The logistic regression equation discussed by Hsu accounts for the variable of time to recurrence of adenomas represented as F(t) (Page 1569, Paragraph 4). Hsu also teaches that the time to the follow-up colonoscopy (T ), the follow-up time, is generated from a uniform distribution function (Page 1573, Paragraph 1).
Thus, for the purpose of utilizing levels of biomarker expression for assessing subjects’ risk to ovarian cancer, it would have been obvious to use the method taught by Bertenshaw.  Bertenshaw teaches the use of one or more processors and non-transitory machine-readable storage medium and program instructions to determine a probabilistic assessment of the subject developing an ovarian carcinoma based at least on the logistic regression model, wherein the program instructions are stored on the non-transitory machine-readable storage medium for execution by the one or more processors (Page 12, Lines 6-9). Also, it would have also been obvious for the logistic regression model to use an equation comprising input values of measured levels of two or more biomarkers in a sample (Page 56, Lines 17-20) obtained from a subject without ovarian mass or tumor in the subject (Page 6, Paragraph 2, Lines 4-15), wherein the two or more biomarkers include Human epididymal protein 4 (HE4) and Cancer Antigen 125 (CA-125) as taught by Bertenshaw. Coefficient values of the logistic regression equation that take into consideration a time to diagnosis variable can be achieved by substituting a time to recurrence variable with a time to diagnose variable of the logistic regression equation taught by Hsu (Page 1569, Paragraph 4). The teachings of Hsu when combined with the teachings of Bertenshaw would have yielded predictable results. As taught by Bertenshaw, the input values are combined linearly using the coefficient values to predict an output value, and the output value is a differentiator between subjects that will develop ovarian cancer and subjects that will not develop ovarian cancer via the logistic regression model (Page 56, Lines 28-30). 
Thus, claims 1, 21, 28, and 35 is clearly rendered obvious by the combined teachings of Bertenshaw and Hsu above and is rejected for the reasons above. 
With respect to claims 3 and 23, the teachings of Bertenshaw above includes determining the probabilistic assessment by executing the logistic equation using coefficient values of the measured levels of biomarkers (Page 56, Lines 28-30). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bertenshaw et al. (WO 2012/115820 A2, published 08/30/2012) in view of Hsu et al. (Statist. Med. 2007; 26:1567–1578, Published 2006) as applied to claims 1, 3, 23, 21, 28 and 35 above, and further in view of Pepe et al. (JNCI: Journal of the National Cancer Institute, Volume 93, Issue 14, Pages 1054–1061, Published 2001).
All discussions of the combined teachings of Bertenshaw and Hsu above are incorporated here.
They do not teach the time to diagnosis variable is estimated from training data and indicates a time from when biological samples having levels of the two or more biomarkers were obtained from test subjects to a time of the test subjects, respectively, being diagnosed with the ovarian carcinoma. 
Regarding claim 2, Pepe teaches five phases that a biomarker needs to pass through to produce a useful population-screening tool (Page 1056, Column Right, Section 1, Paragraph 2). For each phase, guidelines exist for subject selection, outcome measures, relevant comparisons for evaluating study results, and so forth (Page 1056, Column Right, Section 1, Paragraph 3). One of the phases is phase 3 —Retrospective Longitudinal Repository Studies (Page 1057, Column Right, Section 3.3, Paragraph 5). In this phase, clinical specimens are collected from cancer case subjects before their clinical diagnosis and compared with those from control subjects (i.e., subjects who have not developed cancer) to provide evidence regarding the capacity of the biomarker to detect preclinical disease (Page 1057, Column Right, Section 3.3, Paragraph 5). An aim of this phase is to evaluate, as a function of time before clinical diagnosis, the capacity of the biomarker to detect preclinical disease (Page 1057, Column Left, Section 3.3, Paragraph 1). 
Pepe further teaches that repositories of clinical specimens, collected and stored from a cohort of apparently healthy subjects monitored for development of cancer, are used in phase 3 of the biomarker evaluation (Page 1057, Column Right, Section 3.3, Paragraph 6). Subjects who develop cancer are identified, as is a set of appropriate control subjects from the cohort (Page 1057, Column Right, Section 3.3, Paragraph 6). Case subjects may be identified within the study or by linkage to cancer registries. Subjects with more specimens and a longer history of prediagnosis specimens may be preferable because they provide more information about the prediagnostic trajectory of the biomarker within individuals. Control subjects are defined as individuals who have not developed cancer during a given follow-up time, and we note that consideration of the length of this follow-up time can be a difficult issue. Matching on enrollment date and on compliance with the specimen collection protocol might be useful, in addition to matching on subject-related characteristics.
Pepe analyzed PSA data from a phase 3 prostate cancer case–control study (16) nested in the Beta Carotene and Retinol Efficacy Trial (17) (Page 1058, Column Left, Section 3.3, Paragraph 2). The ROC curves of Fig. 3 describe the capacity of a biomarker to distinguish subjects destined to develop cancer T years after their biomarker is measured from control subjects for various values of T (Page 1058, Column Left, Section 3.3, Paragraph 2, Figure 3). For both serum PSA measures—total PSA and ratio of free total PSA— discrimination decreases between case and control subjects as the time interval between specimen collection and cancer diagnosis increases for case subjects (Page 1058, Column Right, Section 3.3, Paragraph 2). Although the ROC analyses of Fig. 3 do not require longitudinal data, we suggest that a series of biomarker values over time from a relatively small number of subjects are preferable to more subjects contributing fewer measurements each (Page 1058, Column Right, Section 3.3, Paragraph 2, Figure 3). The longitudinal data will allow assessment of within-subject variability and more powerful comparisons of time-specific ROC curves, thereby providing better statistical evaluation of time trends in the ability to discriminate between control subjects and case subjects (Page 1058, Column Right, Section 3.3, Paragraph 2).
Thus, with regards to claim 2, it is noted that training data is interpreted to include any data type collected from subjects as described by Pepe (Page 1057, Column Right, Section 3.3, Paragraph 6) that could be compiled for use to train machine learning models. Pepe teaches that a time from when biological samples having levels of the two or more biomarkers were obtained from test subjects to a time of the test subjects, respectively, being diagnosed with cancer could be estimated from samples collected from subjects using ROC curves (Page 1058, Column Left, Section 3.3, Paragraph 2, Figure 3). Although Pepe does not mention ovarian carcinoma specifically, the methods taught are intended for use to estimate time to diagnose with any cancer types including ovarian cancer. Thus, for the advantage of estimating the time to diagnose, it is obvious to use the method rendered obvious here, a purpose taught by Pepe above to arrive at predictable results.

Claims 4, 5, 6, 13, 20, 24, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bertenshaw et al. (WO 2012/115820 A2, published 08/30/2012) in view of Hsu et al. (Statist. Med. 2007; 26:1567–1578, Published 2006) as applied to claims 1, 3, 23, 21, 28 and 35 above, and further in view of Pepe et al (JNCI: Journal of the National Cancer Institute, Volume 93, Issue 14, Pages 1054–1061, Published 2001) as applied to claim 2 above, and further in view of Sompolska-Rzechuła et al (Econometrics. Ekonometria. Advances in Applied Data Analytics, (3(45)), 151–164, Published 2014).
All discussion over the combined teachings of Bertenshaw, Hsu, and Pepe above and the reasons they render multiple claims here obvious are incorporated here.
None of the authors teaches that the input values comprise of risk factors or factors that lower the risk of the ovarian carcinoma. 
Sompolska-Rzechuła teaches a logistic regression model for use in determining the risk of developing ovarian cancer.  The logistic regression model taught by Sompolska-Rzechuła enables investigating the influence exerted by many independent variables X1, X2, …Xk, that may have both the qualitative and the quantitative character on the dichotomous dependent variable Y (Page 152, Section 2, Paragraph 5). The values of the dependent variable are coded as follows: 1 – the distinguished value – possessing the feature, 0 – not possessing the feature. In the logit regression the logistic function is used, which has values from the range (0;1) and curve resembling the stretched S (Page 152, Section 2, Paragraph 5). The logistic regression model for the dichotomous variable Y specifies the conditional probability of taking by this variable the distinguished value (Page 152, Section 2, Paragraph 6). Due to the model’s nonlinearity in relation to the independent variables and parameters, by finding the logarithm the logistic model is transformed into the linear model (Page 153, Section 2, Paragraph 1). Sompolska-Rzechuła further teaches the Odds Ratio concept, which is the ratio of the probability of a given event occurrence to the probability that the said event shall not occur (Page 153, Section 2, Paragraph 1). So, the Odds Ratio expresses how many times the probability that a given event will take place increases or decreases, if there occurs a change of independent variable (at established values of independent variables) (Page 153, Section 2, Paragraph 2). The natural logarithm of the Odds Ratio is linear in relation to independent variables and considering the model parameters, which facilitates estimation to a high degree (Page 153, Section 2, Paragraph 3). It is called the logit or the logit form of the logistic model (Page 153, Section 2, Paragraph 3). After estimating the parameters of the logistic regression model, it is possible to determine the theoretical values of the variable Y according to the standard principle of prediction (Page 153, Section 2, Paragraph 5). On the basis of the logit model one can estimate the values of the probability of a phenomenon occurrence and consider it as the values of a diagnostic variable (Page 155, Section 2, Paragraph 5). The following set of potential diagnostic characteristics has been assumed for evaluating the probability of diagnosing the ovarian cancer in patients with pathological lesion in the ovary: X1 – age in years, X2 – hormonal status (pre- or post-menopausal), X3 – HE4 level (normal, above normal), X4 – CA125 level (normal, above normal), X5 – ROMA value (normal, above normal), Y – ovarian cancer (0 – not diagnosed, 1 – diagnosed) (Page 157, Section 3, Paragraph 1).
With respect to claims 4, 5, 6, 13, 20, 24, 31 and 37, Sompolska-Rzechuła teaches that the input values are independent variables that may comprise a variety of factors that affects the risk of ovarian carcinoma. Such factors discussed by Sompolska-Rzechuła includes age and menopausal status (Page 157, Section 3, Paragraph 1). Factors relating to childbearing status could easily be incorporated into the model as an independent variable as taught by Sompolska-Rzechuła by replacing the variable of the equation relating to menopausal status or age with childbearing status. Thus, for the advantage of incorporating risk factors to assess the probability of developing ovarian cancer, it is obvious to use the method rendered obvious here to arrive at predictable results.
With respect to claims 7, 9 and 16, Bertenshaw teaches the types of biomarkers measured from samples include CA-125 and HE4 and one or more biomarkers selected from the group consisting of IL-2 receptor alpha (IL-2Ra), Alpha-1-Antitrypsin (AAT), C- Reactive Protein (CRP), YKL-40, Cellular Fibronectin (cFib), prostasin, Tissue Inhibitor of Metalloproteinases 1 (TIMP-1 ), IL-8, IL-6, Vascular Endothelial Growth Factor B (VEGF-B), Matrix Metalloproteinase-7 (MMP-7), calprotectin, Insulin-like Growth Factor-Binding Protein 2 (IGFBP-2), Lectin-Like Oxidized LDL Receptor 1 (LOX-I), neuropilin-1, TNFR2, and MPIF-1 in a sample of a biological fluid obtained from the subject (Page 3, Lines 27- Page 4, Lines 1-6). Expression level measurements are then correlated with ovarian cancer status (Page 4, Line 6). Table IV lists the biomarkers relevant for ovarian cancer diagnosis (Page 68-69, Table IV). 
With respect to claims 8 and 15, Bertenshaw teaches a non-transitory machine-readable storage medium having stored instructions including the logistic regression equation and when executed by one or more processors cause the one or more processors to perform a method (Page 12, Lines 6-9). Bertenshaw also teaches that the stored logistic regression model uses an equation comprising of input values comprising measured levels of two or more biomarkers in a sample obtained from a subject (Page 4, Line 6). Bertenshaw mentions that samples are taken from subjects without an ovarian mass or tumor in the subject (Page 16, Lines 26-28). The coefficient values of the logistic equation may consist of various unspecified omitted factors interpreted to mean other factors that may include the measured levels of biomarker Insulin-like Growth Factor-Binding Protein 2 (IGFBP-2) as taught by Bertenshaw (Page 3, Lines 27- Page 4, Lines 1-6). Using the logistic equation taught by Bertenshaw, the input values are combined linearly using the coefficient values to predict an output value, and the output value is a differentiator between subjects that will develop ovarian cancer and subjects that will not develop ovarian cancer and determining a probabilistic assessment of the subject developing ovarian cancer based at least on the logistic regression model (Page 58, Lines 2-7).
With respect to claims 10 and 17, Bertenshaw teaches the types of biomarkers measured from samples include a combination of CA-125 and HE4 (Page 3, Lines 27- Page 4, Lines 1-6).
With respect to claims 11 and 18, it is noted that training data is interpreted to include any data type collected that could be compiled for use to train machine learning models. Pepe teaches that a time from when biological samples having levels of the two or more biomarkers were obtained from test subjects to a time of the test subjects, respectively, being diagnosed with cancer could be estimated from samples collected from subjects using ROC curves (Page 1058, Column Left, Section 3.3, Paragraph 2, Figure 3). Although Pepe does not mention ovarian carcinoma specifically, the methods taught are intended for use to estimate time to diagnose with any cancer types including ovarian cancer. The estimated coefficient values of the logistic regression equation that take into consideration a time to diagnosis variable can be achieved by substituting a time to recurrence variable with a time to diagnose variable of the logistic regression equation taught by Hsu (Page 1569, Paragraph 4). Thus, for the advantage of estimating the time to diagnose and incorporating a time variable into a logistic equation, it is obvious to use the method rendered obvious here, a purpose taught by Pepe and Hsu above to arrive at predictable results.
With respect to claim 14, Bertenshaw teaches that the predictive or diagnostic model based on the expression levels of the biomarkers may be in the form of software code, computer readable format or in the form of written instructions for evaluating the relative expression of the biomarkers (Page 12, Lines 6-9). 
With respect to claims 22 and 29, Bertenshaw uses a method of the computer system that selects a logistic equation for assessing the risk of the subject developing ovarian cancer (Page 6, Lines 26-29). 
With respect to claims 25, 32, and 38, based on the teachings of Bertenshaw, a logistic regression equation is selected that accounts for the two or more biomarkers for the purpose of assessing the probability of cancer occurrence (Page 3, Lines 27- Page 4, Lines 1-6). 
With respect to claims 26, 33, and 39, Sompolska-Rzechuła teaches a method for assessing risk of developing ovarian cancer. The logistic regression equations taught by Sompolska-Rzechuła incorporates the measured levels of the two or more biomarkers and the one or more risk factors or factors that lower the risk of the ovarian carcinoma (Page 157, Section 3, Paragraph 1).
With respect to claims 27, 34, and 40, using the uniform distribution function taught by Hsu a follow-up time, is generated that can be used for the purpose of recommending the frequency of follow-up testing (Page 1573, Paragraph 1). This method could be used in combination with the logistic regression equations taught by Sompolska-Rzechuła that are based on two or more biomarkers for the probabilistic assessment of the subject developing cancer (Page 157, Section 3, Paragraph 1). Thus, for the advantage of recommending the frequency of follow-up testing and probabilistic assessment, it is obvious to use the method rendered obvious here, a purpose taught by Hsu and Sompolska-Rzechuła above to arrive at predictable results.
With respect to claims 30 and 36, Bertenshaw teaches a system consisting of program instructions that includes logistic regression equations. The equations selected incorporates the measured levels of two or more biomarkers for the purpose of assessing the risk of a subject developing ovarian cancer. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KETTIP KRIANGCHAIVECH whose telephone number is (571)272-1735. The examiner can normally be reached 8:30am-5:00pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.K./
Examiner, Art Unit 1631                                                                                                                                                                                         
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671